—Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered February 16, 1994, convicting defendant, after a jury trial, of burglary in the second degree, criminal mischief in the fourth degree and possession of burglar’s tools, and sentencing him, as a persistent violent felony offender, to concurrent prison terms of 20 years to life, 1 year and 1 year, respectively, unanimously affirmed.
Defendant’s claim that he was deprived of a fair trial by an *206unsolicited "no-inference” instruction given during voir dire is unpreserved, no objection thereto having been taken (People v Rodriguez, 220 AD2d 208, lv denied 87 NY2d 977), and defense counsel having referred to and elaborated upon it later during voir dire. We decline to review it in the interest of justice. In any event, were we to review, we would find nothing prejudicial about this instruction (see, supra). Given defendant’s extensive criminal history, we perceive no abuse of sentencing discretion. Concur—Murphy, P. J., Sullivan, Rubin, Ross and Nardelli, JJ.